Citation Nr: 9915373	
Decision Date: 05/05/99    Archive Date: 06/07/99

DOCKET NO.  98-03 287 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disease as a 
result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to June 1967. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

On April 16, 1999, the veteran indicated that he did not wish 
to appear at a Board hearing or Videoconference hearing 
before the Board, as requested in August 1998.


FINDING OF FACT

There is no medical evidence linking the veteran's lung 
disease to his period of active military service, due to 
herbicide exposure or otherwise.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a lung disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1997).  Moreover, a veteran who served in Vietnam 
during the period January 9, 1962 through May 7, 1975 is 
presumed to have been exposed to certain herbicides.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6).  A 
veteran's exposure to Agent Orange will be presumed if the 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e).  See McCartt v. West, No. 97-1831 
(U.S. Vet. App. Feb. 8, 1999).  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (1998).  

The threshold question which must be answered by the Board is 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own. Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has recently indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity  provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The service medical records (SMRs) include an October 1966 
treatment record showing the veteran was seen for pain in the 
anterior chest wall; tenderness was elicited upon pressing 
against the 5th rib.  A December 1966 treatment record showed 
the veteran complained of anterior chest pain for one to two 
months, occurring several times per week, lasting one to five 
minutes, and sometimes aggravated by breathing, but the heart 
was normal and the lungs were clear.  The veteran underwent a 
chest X-ray and EKG, which were negative.  The SMRs are 
otherwise devoid of any treatment or diagnosis of a 
respiratory or lung disease, including flu, pneumonia, 
bronchitis, or chronic obstructive pulmonary disease.  
Indeed, the veteran's examination upon discharge from service 
clinically evaluated the veteran's lung and chest to be 
normal.

A May 1997 VA hospital discharge summary included a diagnosis 
of acute bronchitis, based on an examination of the lungs 
that revealed vesicular breathing and occasionally a few 
rhonchi.

A February 1998 VA hospital discharge summary included a 
diagnosis of chronic obstructive pulmonary disease, based on 
an examination of the lungs that revealed coughing but no 
pallor, cyanosis, or clubbing, and vesicular breathing with 
no added sounds.

A May 1998 VA hospital discharge summary made no indication 
that the veteran suffered from any lung disease or infection.

Upon review of the record, Board finds that the veteran's 
claim of service connection for a lung disease is not well 
grounded for the following reasons.  First, there is no 
medical evidence showing a nexus or link between the 
veteran's post-service lung ailment(s) - variously diagnosed 
as acute bronchitis and chronic obstructive pulmonary disease 
in May 1997 and February 1998, respectively - and his period 
of active service.  Second, as there is no medical evidence 
of any symptomatology consistent with acute bronchitis, 
chronic obstructive pulmonary disease, or any other lung 
disease, between the time he left service in June 1967 and 
the present, there can be no finding that his claim is well 
grounded on the basis of continuity of symptomatology.  
Third, presumptive service connnection for a lung disease as 
due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e) 
cannot be granted because, except for respiratory cancers, 
lung diseases are excluded from the regulation, and there is 
no other medical evidence to support the veteran's claim that 
his lung ailments were caused by herbicide exposure.

Therefore, the only evidence of record supporting the 
veteran's contentions are his own written statements.  As a 
matter of law, the veteran (as a layperson) is not competent 
to offer opinions that his post-service lung disease is 
related to service.  Such statements do not satisfy the 
medical nexus requirement and cannot, therefore, render his 
claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In other words, the veteran needs 
to show medical evidence that his lung disease can be 
medically linked to service.  By this decision, the Board is 
informing the veteran that competent medical evidence of 
causation is required to render his claim well grounded.  38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence so as to 
otherwise provide a basis for favorable resolution of the 
veteran's appeal. 

The Board recognizes that this appeal is being disposed of in 
a manner that differs, in part, from that used by the RO.  
The RO denied the veteran's claim on the merits, while the 
Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).







ORDER

A well-grounded claim not having been submitted, service 
connection for a lung disease is denied.



		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

